Case: 12-10126   Date Filed: 04/10/2013   Page: 1 of 5


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-10126
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:11-cv-61883-WJZ

FABIAN MONCRIEFFE,

                     Plaintiff-Appellant,

versus

BROWARD COUNTY
STATE ATTORNEY’S OFFICE, ET AL.,

                     Defendants-Appellees.


                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (April 10, 2013)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
              Case: 12-10126      Date Filed: 04/10/2013   Page: 2 of 5


      Fabian Moncrieffe, a prisoner proceeding pro se, appeals the sua sponte

dismissal of his 42 U.S.C. § 1983 action for failure to state a claim upon which

relief may be granted under 28 U.S.C. § 1915(e)(2)(B)(ii). Moncrieffe alleged

violations of his rights under the Fourth, Fifth, Sixth, and Fourteenth Amendments

to the United States Constitution and resulting emotional distress. The magistrate

judge concluded that Moncrieffe’s constitutional claims were barred by Heck v.

Humphrey, 512 U.S. 477, 489, 114 S. Ct. 2364, 2373 (1994), because he failed to

show that his conviction for violating his probation was reversed or expunged

before bringing the instant action. The district court subsequently dismissed

Moncrieffe’s complaint, and adopted the magistrate’s report and recommendation.

On appeal, Moncrieffe presented no arguments and merely restated the five claims

found in his complaint. Upon review of the record and consideration of

Moncrieffe’s brief, we affirm.

      We review de novo a district court’s sua sponte dismissal for failure to state

claim pursuant to 28 U.S.C. § 1915(e)(2)(B), viewing the allegations in the

complaint as true. Hughes v. Lott, 350 F.3d 1157, 1159–60 (11th Cir. 2003).

Section 1915(e) provides that an in forma pauperis action or appeal shall be

dismissed at any time if the court determines that it fails to state a claim for which

relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).




                                           2
              Case: 12-10126     Date Filed: 04/10/2013    Page: 3 of 5


      Under Heck, if a judgment in favor of the plaintiff on his § 1983 complaint

for money damages “would necessarily imply the invalidity of his conviction or

sentence,” the district court must dismiss the complaint unless “the plaintiff can

demonstrate that the conviction or sentence has already been invalidated.” 512

U.S. at 487, 114 S. Ct. at 2372. “[E]ven when the plaintiff does not seek such

damages, his suit may be barred if, for example, he must negate an element of the

offense of which he has been convicted in order to prevail . . . .” Hughes, 350 F.3d

at 1160 (internal quotation marks omitted). If success on the complaint would not

necessarily invalidate the conviction or sentence, however, then the § 1983 action

should be allowed to proceed, absent some other bar to suit. Heck, 512 U.S. at

487, 114 S. Ct. at 2372–73.

      Finally, reputation alone, apart from some other tangible interest, is not a

“liberty” or “property” interest by itself sufficient to invoke the procedural

protection of the Due Process Clause. Paul v. Davis, 424 U.S. 693, 701–02, 96 S.

Ct. 1155, 1160–61 (1976) (noting that the weight of decisions “establishes no

constitutional doctrine converting every defamation by a public official into a

deprivation of liberty within the meaning of the Due Process Clause of the Fifth or

Fourteenth Amendment”) (internal citation omitted). “Defamation, by itself, is a

tort actionable under the laws of most States, but not a constitutional deprivation.”

Siegert v. Gilley, 500 U.S. 226, 233, 111 S. Ct. 1789, 1794 (1991). Specifically,


                                           3
               Case: 12-10126     Date Filed: 04/10/2013     Page: 4 of 5


defamation occurring without the termination or significant alteration of some

other legal right or status will not suffice to constitute a deprivation sufficient to

state a claim under § 1983. See Von Stein v. Brescher, 904 F.2d 572, 582 (11th

Cir. 1990).

      Here, the district court did not err by dismissing Moncrieffe’s complaint as

barred by Heck. Viewing all of the allegations in Moncrieffe’s complaint as true, a

judgment in his favor, whether it is an award for damages or an order for his

release, would necessarily imply that his conviction for violating his probation is

invalid. See Heck, 512 U.S. at 487, 114 S. Ct. at 2372. While Moncrieffe

rightfully asserts that his escape conviction was vacated and discharged, his

conviction for violating probation is still valid. As noted by the magistrate, until

Moncrieffe files a habeas corpus petition pursuant to 28 U.S.C. § 2254 to attack his

probation violation conviction, his claims under § 1983 are barred. Additionally,

we note that Moncrieffe’s defamation claims are not actionable in the instant case

because they do not qualify as constitutional deprivations under the law of this

Circuit. See Von Stein, 904 F.2d at 582.

      After careful review of Moncrieffe’s complaint, and upon consideration of

his brief, we conclude that he has failed to state a claim for which relief may be

granted. For the above reasons, we affirm the district court’s dismissal of

Moncrieffe’s § 1983 action pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).


                                            4
     Case: 12-10126   Date Filed: 04/10/2013   Page: 5 of 5


AFFIRMED.




                              5